Title: To George Washington from Lieutenant William Munday, 15 June 1780
From: Munday, William
To: Washington, George



Sir
Morris Town june 15th 1780

Nine days past I delivered a letter to General Green from Colonel Cortlandt, the intention of which was to procure me employ in his department; the General told me that the Gentleman who he believed wanted help was absent, but that if I would call on him in four or five days, by which time he expected the Gentleman back, he would give me a line to him—I attended accordingly, but the General had gone to the lines, I acquaintd Major Claiburne with my business, who said he would write to the General, and was pleased to invite me to continue with him (for I came to Town expecting [to] stay) till he received an answer; an answer came, and the Gentleman to whom I were directed, said he wanted no assistance.
So that I am at last obliged to present you, Sir, with the inclosed certificates—I do not want to enter the core of invalids nor to retire, but wish to remain in service—However you can do as you please, and may that prerogative be for ever yours; but pray let me know your pleasure Soon, for I fear the Major is tired of me. I am your Excellency’s, most Obedient, humble servant

Willm Munday

